Filed 06/02/2020 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 127

State of North Dakota,                                  Plaintiff and Appellee
      v.
Archie Allen Mooney,                                Defendant and Appellant



                                No. 20190333

Appeal from the District Court of Williams County, Northwest Judicial
District, the Honorable Joshua B. Rustad, Judge.

AFFIRMED.

Per Curiam.

Nathan K. Madden, Assistant State’s Attorney, Williston, ND, for plaintiff and
appellee; submitted on brief.

Laura C. Ringsak, Bismarck, ND, for defendant and appellant; submitted on
brief.
                              State v. Mooney
                               No. 20190333

Per Curiam.

[¶1] Archie Mooney appealed from a criminal judgment entered after a jury
found him guilty of multiple drug related offenses. Mooney argues the evidence
at trial was insufficient to support the jury’s guilty verdicts. We summarily
affirm under N.D.R.App.P. 35.1(a)(3).

[¶2] Gerald W. VandeWalle
     Jerod E. Tufte
     Lisa Fair McEvers
     Daniel J. Crothers
     Jon J. Jensen, C.J.




                                      1